Exhibit 10.1
 
 
DATED                                                      21 FEBRUARY 2014
 
 
 
 
 
 
 
 
 
(1) DANIEL STEWART & COMPANY PLC
 
AND
 
(2) ENOVA SYSTEMS INC.
AGREEMENT FOR THE PROVISION OF
RECEIVING AGENT SERVICES
 
 
 
 
 
 
 
 
 
 


 
-1-

--------------------------------------------------------------------------------

 

DATE: 21 February 2014


PARTIES:


(1)
DANIEL STEWART & COMPANY PLC , a company registered in England with registered
number 02354159 and having its registered office situated at Becket House, 36
Old Jewry, London EC2R 8DD (“DS”); and

 
 

(2)
ENOVA SYSTEMS INC (incorporated and registered in the State of California, USA
with registered no. 0000922237) whose registered office is at 2945 Columbia St,
Torrance, California (USA) 90503 (the “Company”),



each a “party” and together the “parties”.


BACKGROUND:


A.
The Company will be issuing ordinary shares via a subscription which will then
be admitted to trading on the AIM market of the London Stock Exchange.



B.
DS has agreed to provide receiving agent services to the Company in connection
with the Subscription Monies.



C.
The Company wishes to appoint DS as its receiving agent to provide, or procure
the provision of the Services (being the receiving agent services), on the terms
and conditions set out below.



IT IS AGREED AS FOLLOWS:
 
 

1.
DEFINITIONS AND INTERPRETATION



1.1
Unless the context otherwise requires, when used herein, the following words and
expressions shall have the meanings ascribed below:



 
“Affiliate”
means, in respect of a party, any company which is a direct or indirect “holding
company” or “subsidiary” of that party or the direct or indirect “subsidiary” of
such “holding company”, as such terms are defined in section 1159 of the
Companies Act 2006;

 
 

 
“Agreement”
means this agreement and all Schedules attached to it;



 
“Articles”
means the articles of incorporation and the by-laws of the Company as amended
from time to time;



 
“Common Shares”
means the common shares of no par value in the Company;



 
“Effective Date”
means the date of this Agreement;



 
-2-

--------------------------------------------------------------------------------

 


 
“Engagement Letter”
the letter dated 28 January 2014 from Daniel Stewart to the Company confirming
the scope of the engagement of Daniel Stewart with the Company in connection
with the Subscription;

 
 
“Fees”
means the fees payable under the terms of this Agreement as set out in the
Engagement Letter;



 
“Forms of Confirmation”
means the letters dated 11 February 2014 pursuant to which the Subscribers have
subscribed for the Subscription Shares pursuant to the Subscription;



 
“Prospectus Directive”
means the Prospectus Directive (2003/71/EC) and the Prospectus Regulation
(809/2004);



 
“Registrar”
means Computershare Investor Services (CI) Ltd, Queenway House, Hilgrove Street,
St Helier JE1 1ES;



 
“Services”
means the receiving agent services to be provided by DS, as set out in the
Services Schedule attached hereto as Schedule 1 or such replacement Services
Schedule issued pursuant to clause 5, from time to time;



 
“Subscribers”
means the subscribers for Subscription Shares pursuant to the Subscription;



 
“Subscription”
means the subscription of the Subscription Shares at the Subscription Price to
Subscribers pursuant to the Forms of Confirmation;



 
“Subscription Monies”
means monies received by DS from subscribers in relation to the issuance of
Ordinary Shares by the Company;



 
“Subscription Price”
means .0075 pence per Ordinary Share; and



 
“Subscription Shares”
means the new Ordinary Shares being issued by the Company pursuant to the
Subscription.

 
1.2
References in this Agreement to a “clause” or “Schedule” shall mean a clause, or
Schedule of this Agreement.  References to legislation, regulations, orders or
rules shall mean such legislation, regulations, orders or rules, as amended from
time to time or any replacement legislation, regulations, orders or rules, from
time to time.



1.3
Any reference in this Agreement to a “day” means a business day, which is not a
Saturday or Sunday and on which the London Stock Exchange is open for business.

 
 
-3-

--------------------------------------------------------------------------------

 
 
1.4
Clause headings are for convenience only and do not affect the interpretation of
this Agreement.



2.
APPOINTMENT AND DS’S DUTIES



2.1
DS’s appointment



 
From the Effective Date, the Company appoints DS, which accepts such
appointment, to be its receiving agent to provide the Services on the terms and
conditions set out in this Agreement.

 
 

2.2  
Performance standards



 
DS shall use all reasonable skill and care in the performance of its obligations
under this Agreement and shall maintain all necessary authorisations and other
approvals in compliance with all applicable statutory, legal, and regulatory
requirements in force in England (“Regulatory Requirements”) for the provision
of the Services.



2.3
Proper Instructions



 
(a)
DS shall accept, and shall be entitled to act upon, proper and reasonable
instructions in relation to the Services, which may be given to DS from time to
time, as described in this clause (“Proper Instructions”).



 
(b)
Proper Instructions shall, for the purposes of this Agreement, mean written,
emailed, facsimiled or any other electronic instructions in respect of the
Services issued or purported to be issued by any person(s) authorised by the
Company, (including, but not limited to, the Company’s corporate
advisers/brokers, solicitors or principal registrar, where relevant).  When
acting pursuant to Proper Instructions, DS shall not be under any duty to make
any enquiry as to the genuineness or authenticity of such instructions so long
as the instructions reasonably appear to be genuine and authentic and do not
contain any manifest error on their face.



 
(c)
Where DS receives evidence of the authority of any person(s) to act under
sub-clause (b) above, it will consider such authority in full force and effect
until receipt of written notice to the contrary from the Company.



 
(d)
In instances agreed in advance with DS, DS may also act pursuant to Proper
Instructions given by telephone provided that written confirmation of such
instructions is sent to DS as soon as practicable.



2.4              Service continuity


DS will take all reasonable steps to:


(a)  
ensure the continued performance and operational resilience of the Services by
means of contingency, back-up and disaster recovery facilities and processes;
and

 
 
-4-

--------------------------------------------------------------------------------

 
 
(b)  
fully restore the Services as soon as practicable in the event of
non-availability or failure of DS’s systems for whatever reason.



2.5
Money Laundering



 
DS will be responsible for verifying the identity of applicants as required by
the Money Laundering Regulations 2007 and for carrying out all procedures and
keeping all records required by these regulations and guidance issued pursuant
to them. Notwithstanding the above DS acknowledges that the Company reserves the
right to verify the source of funds received from the applicants and DS will
assist or procure that DS’ advisors assist (as applicable) in such verification
if requested to do so.



 
3.
THE COMPANY’S DUTIES



3.1
Information and assistance



 
The Company undertakes to perform this Agreement in compliance with all the
Regulatory Requirements applicable to it, including its Articles, and to:



 
(a)
give such information or assistance as shall be reasonably necessary to enable
DS to perform its obligations under this Agreement, such information to include
a list of the Subscribers, and copies of the Forms of Confirmation the Company
has received; and



 
(b)
promptly provide and/or instruct at the Company’s expense any third parties
(including but not limited to, where relevant, corporate advisers/brokers,
solicitors, Euroclear UK & Ireland, the Company’s registrar, as applicable) to
provide such information, records and other materials as DS may, from time to
time, request to enable it to perform the Services.



The Company acknowledges that DS will need to liaise (where applicable) with the
Registrar prior to the Effective Date in connection with the provision of the
Services.  The Company authorises DS to contact the Registrar directly in
connection with the provision of the Services both before and after the
Effective Date and shall procure that the Registrar promptly provides all
reasonable assistance to DS as it may require to assist DS in providing the
Services.


3.2
Due diligence



DS reserves the right to carry out due diligence on the Company pursuant to the
Money Laundering Regulations 2007, the Proceeds of Crime Act 2002, the Terrorism
Act 2000, any other relevant legislation and good industry practice.  The
Company agrees to promptly provide all relevant documentation and information
reasonably requested by DS and the provision of the Services shall be
conditional on the satisfactory completion of such due diligence process.  Where
a suitable introduction certificate has been provided to DS by the Company’s
advisors the amount of such documentation and information is likely to be
significantly reduced.


 
-5-

--------------------------------------------------------------------------------

 
 
3.3
Exclusive appointment



 
The Company shall not instruct any third party to provide, and shall not itself
provide, services similar to the Services during the term of this Agreement.



4.  
TERM



 
This Agreement shall commence on and from the Effective Date and shall, unless
earlier terminated in accordance with clause 14, continue until the completion
of the Services.



5.
CHANGE CONTROL PROCEDURE



5.1
Any request by a party to this Agreement (the “Requesting Party”) for a change
to the scope of the Services shall be reasonably considered by the other party
(the “Other Party”).  Both parties, acting reasonably at all times, agree to
discuss the proposed change(s) and negotiate any consequential amendments
required to this Agreement as a result including, without limitation, the time
and costs within which implementation can be achieved and the impact on the Fee
from the date of the implementation of the change. Changes required as a result
of changes to the Regulatory Requirements shall become effective as soon as
practicable following the request from the Requesting Party.  No other change to
this Agreement shall be effective unless it is in writing and signed by or on
behalf of each party.

 
 

6.
PAYMENT OF FEE AND EXPENSES



6.1
In consideration for the provision of the Services the Company shall pay the
Fees to DS.



6.2
In addition, DS is entitled, under the Engagement Letter, to recover from the
Company all reasonable out of pocket expenses incurred in connection with the
Agreement (“Expenses”)



6.3
DS will invoice the Company according to the terms of the Engagement Letter and
the Company shall pay such invoice according to the payment terms set out in the
Engagement Letter.



6.4
DS shall deduct all sums payable to DS under the terms of the Engagement Letter
(plus VAT as applicable) from the proceeds of the Subscription on production of
an invoice to the Company.



6.5
DS shall be entitled to charge interest on any amounts owing from the Company
but which are unpaid, at an annual rate equal to four percent (4%) above the
base interest rate established by DS’s main UK bank, from time to time, from one
calendar month after the due date until the date of payment in full.



6.6
The Fee and any expenses or disbursements incurred in connection with the
provision of Services are quoted exclusive of any value added tax (“VAT”), which
shall be payable by the Company in addition thereto (unless an exemption
applies).

 
 
-6-

--------------------------------------------------------------------------------

 
 
6.7
The parties acknowledge that the Fee for the Services have been calculated
taking into account the recoverability of input VAT wholly or partly
attributable to the provision of the Services.



6.8
Where as a result of any change of law, any new or amended VAT ruling, any new
or altered practice or interpretation of H.M. Revenue & Customs (“HMRC”) or any
court or tribunal decision (which events shall be referred to individually or
collectively as a “Change of Law”) DS revises the Fee to take into account any
resulting irrecoverable input VAT or increased recoverable VAT, any resulting
increase in the Fee will be payable (plus VAT if applicable) by the Company.



6.9
Where as a result of any Change of Law the Fee for Services already supplied are
deemed, as a result of such change, to have borne an amount in respect of VAT
which was not VAT properly due thereon (“Overpaid VAT”) and the Company requests
in writing that DS seeks a refund of the Overpaid VAT from HMRC, DS shall take
all reasonable action to claim a refund of the Overpaid VAT to the fullest
amount permitted under UK legislation and will remit to the Company a sum equal
to the amount actually received from HMRC in respect of such claim, less any
costs and expenses incurred in relation to the claim.



6.10
DS shall not be required to take any action referred to in clause 6.9 which
involves engaging in any litigation or dispute with HMRC or any other tax
authority or any third party, and shall not be obliged to take or omit to take
any action which it, in its sole discretion, believes is or could be contrary to
the interests of its business.



6.11
For the avoidance of doubt, save in accordance with clause 6.9, DS shall have no
liability to pay any amount to the Company in respect of any Overpaid VAT.



7.
MATERIAL INTEREST



 
DS hereby notifies and discloses to the Company that it and its Affiliates:



 
(a)
undertakes similar services to those provided under this Agreement for other
companies;



 
(b)
may act as agent or make arrangements for the Company or on its instructions in
relation to transactions in which it is also acting for other companies; and



 
(c)
may from time to time receive and retain remuneration from a third party in
consequence of performing its functions under this Agreement.



 
8.
DS WARRANTIES



8.1
DS warrants that:



 
(a)
it has full capacity and authority and all the necessary consents to enter into
and to perform this Agreement and to provide the Services; and

 
 
-7-

--------------------------------------------------------------------------------

 


 
(b)
this Agreement is executed by its duly authorised representative with full power
and authority to bind DS.



8.2
The warranties specified in this clause 8 are without prejudice to the other
warranties expressed in this Agreement.  Each such warranty shall be construed
as a separate warranty and shall not be limited or restricted by reference, or
inference from, the terms of the other warranty or any other term.



 
8.3
DS acknowledges and agrees that compliance by it with each such warranty shall
not relieve it of any of its other obligations under this Agreement.



 
9.
COMPANY WARRANTIES



9.1
The Company warrants that:



 
(a)
it has full capacity and authority and all necessary consents to enter into and
to perform this Agreement;



 
(b)
this Agreement is executed by its duly authorised representative with full power
and authority to bind the Company;



 
(c)
all the responses and information provided to DS by the Company in connection
with the provision of the Services are true, accurate and not misleading in any
material respect;



 
(d)
the Subscription falls within one of the available exemptions under the
Prospectus Directive such that a prospectus is not required; and



 
(e)
the Subscription and allotment and issue of the Subscription Shares pursuant to
the Subscription complies and will comply with all relevant requirements of any
relevant statute, statutory regulation or regulatory body in the United Kingdom
or any other relevant jurisdiction and does not contravene any applicable laws.



9.2
None of the Company, its affiliates or any persons acting on its or their behalf
have engaged or will engage in any 'directed selling efforts', as defined in
Regulation S, with respect to the Subscription Shares.

 
9.3
None of the Company, its affiliates or any persons acting on its or their
behalf, directly or indirectly: (a) has made or will make offers or sales of any
of the Subscription Shares; (b) has solicited or will solicit offers to buy any
of the Subscription Shares; or (c) otherwise has negotiated or will negotiate in
respect of any of the Subscription Shares, in any case, under circumstances that
would require the registration of the Subscription Shares under the US
Securities Act.

 
9.4
The Company, its affiliates and any persons acting on its or their behalf have
and will comply with the offering restrictions requirements of Regulation S.

 
9.5
The offering of the Subscription Shares to Subscribers pursuant to the
Subscription in the manner contemplated in this Agreement will not cause the
Company or any of the Directors to be in violation or breach of any provision of
the US Securities Act or of the SEC Regulations.

 
 
-8-

--------------------------------------------------------------------------------

 
 
9.6
All of the warranties specified in this clause 9 are without prejudice to any
other warranties expressed in this Agreement.  Each such warranty shall be
construed as a separate warranty and shall not be limited or restricted by
reference, or inference from, the terms of any other warranty or any other term.



 
9.7
All of the warranties specified in this clause 9 are given as at the date of
this Agreement and at all times during the term of this Agreement by reference
to the facts and circumstances then existing.



 
9.8
The Company acknowledges and agrees that compliance by it with each such
warranty shall not relieve it of any of its other obligations under this
Agreement.

 
 

10.
LIABILITY



10.1
Subject to clauses 10.2 and 10.3, the aggregate liability of DS and its
Affiliates, or its or their directors, officers, employees, or agents under this
Agreement (including, but not limited to, contractual or tortious liability,
including negligence and non-fraudulent misrepresentation, breach of statutory
duty, restitution or otherwise) for any damage or other loss howsoever caused
arising out of or in connection with this Agreement or the provision of the
Services will be limited to an amount equal to one and a half times the Fee.



10.2
Notwithstanding anything to the contrary in this Agreement (but subject to
clause 10.3), neither DS, or its Affiliates, or any of DS or its Affiliates’
directors, officers, employees, or agents shall have any liability of any type
(including, but not limited to, contractual or tortious liability, including
negligence and non-fraudulent misrepresentation, breach of statutory duty,
restitution or otherwise), for any special, incidental, indirect or
consequential loss or damages, or direct or indirect loss of profits,
opportunity or goodwill, loss of reputation or customers or any other pure
economic loss in connection with or arising out of this Agreement or the
Services.



10.3
Nothing in this clause 10 excludes or limits liability for death or personal
injury caused by DS’s negligence, for fraud or any other liability which cannot
be excluded by law.



10.4
Nothing in this clause 10 shall exclude or limit the right of DS to recover, or
the obligation of the Company to pay, any sums due and payable under this
Agreement including, without limitation, the Fee.



10.5
All amounts due under this Agreement shall be paid by the Company to DS in full
without any set-off, counterclaim, deduction or withholding (other than any
deduction or withholding of tax as required by law).



10.6
In the event that DS relies on the Company or any third parties (including but
not limited to, where relevant, corporate advisers/brokers, solicitors,
Euroclear UK & Ireland or the Company’s principal and/or former registrar, as
applicable) to forward, in a timely manner, documents, materials or information
necessary for DS to conduct the Services or to otherwise cooperate with DS in
order for DS to perform its obligations, DS shall not be liable to the Company
for errors, delays or other consequences arising from such failure.

 
 
-9-

--------------------------------------------------------------------------------

 
 
 
11.
INDEMNIFICATION



11.1
The Company shall indemnify, defend and hold harmless DS and its Affiliates, and
its and their directors, officers, employees and agents (each, a “DS Indemnified
Party”), from and against any and all losses, damages, liabilities, professional
fees (including but not limited to legal fees), court costs, and expenses
(collectively “Losses” incurred by the DS Indemnified Party) resulting or
arising from the Company’s breach of the Agreement, and in addition any
third-party claims, actions, proceedings, investigations or litigation relating
to or arising from or in connection with this Agreement or the Services
contemplated herein, except to the extent such Losses are determined to have
resulted solely from the fraud or wilful default of the DS Indemnified Party
seeking indemnity hereunder.



11.2
DS shall give the Company prompt notice of any such claim or lawsuit (including
a copy of such claim or lawsuit) served upon it and shall fully co-operate with
the Company and its legal representatives in the investigation of any matter the
subject of indemnification.  However, failure by DS to give the Company prompt
notice of any claim or lawsuit will not exclude DS from recovering Losses
pursuant to Clause 11.1 above. DS shall not unreasonably withhold its approval
of the settlement of any claim, liability, or action covered by this
indemnification provision.

 
 

12.
CONFIDENTIALITY

 
 

12.1
It is understood that during the course of this Agreement, a party (the
“Receiving Party”) may receive or be exposed to data and information that is
confidential or proprietary to the other party (the “Disclosing Party”) or its
licensors.  All such data and information (including but not limited to, data,
documents, methodologies, software, trade secrets, personnel records, business
strategies, pricing and financial arrangements and commercial affairs), whether
written, machine readable or verbal, made available, disclosed, or otherwise
made known to a party and its employees or Affiliates as a result of this
Agreement (whether disclosed before, on or after the date of this Agreement)
shall be considered confidential and shall be considered the sole property of
the Disclosing Party (hereinafter “Confidential Information”).



12.2
The Confidential Information shall be used by the Receiving Party only for
purposes of this Agreement.  The Receiving Party agrees that it will not reveal,
publish or otherwise disclose the Confidential Information of the Disclosing
Party or the terms of this Agreement to any third party without the prior
written consent of the Disclosing Party, except that each party may disclose
Confidential Information:



 
12.2.1
to its Affiliates, agents and professional advisers or as necessary in the
performance of this Agreement or the Services, provided that such persons are
made aware of the confidentiality obligations set out herein; and



 
12.2.2
to the extent obliged to do so by any Regulatory Requirement, an order of any
competent judicial, governmental or regulatory body or the rules of any listing
authority or stock exchange on which the party’s securities are traded.

 
 
-10-

--------------------------------------------------------------------------------

 
 
12.3
The foregoing obligations shall not apply to Confidential Information to the
extent that it can be shown, by verifiable written records:



 
12.3.1
to be publicly available at the time of its disclosure or to have become
publicly available thereafter other than as a result of a breach of this
Agreement by the Receiving Party; or



 
12.3.2
to have been in the possession of or to be known by the Receiving Party prior to
its receipt from the Disclosing Party; or



 
12.3.3
to have become available to the Receiving Party from a source other than the
Disclosing Party, which source is not bound by any duty of confidentiality owed
in relation to such Confidential Information.



12.4
The Company agrees that DS may use the Company’s name and logo to the extent
necessary for the purpose of the provision of the Services for the term of this
Agreement.  The Company shall not use the name or logo of DS in any publicly
issued documents, without the prior written consent of DS.



12.5
Neither this Agreement nor the disclosure of Confidential Information by one
party to another shall be taken as implying an assignment, licence or transfer
to the Receiving Party of patents, know-how, copyright, trade secrets any other
intellectual property rights in the Confidential Information.

 
 

13.
DATA PROTECTION



13.1
Both parties shall comply at all times with the Data Protection Act 1998 (“DPA”)
and any regulations made under the DPA to the extent applicable.



13.2
DS acknowledges that it holds personal data as a “Data Processor” as defined by
the DPA and, in such capacity undertakes that it shall only act on the
instructions of the Company and in accordance with this Agreement in relation to
the processing of any personal data as part of the Services.



13.3
The Company authorises DS to use and disclose such personal data as is necessary
for the performance of this Agreement and/or the Services, to any person with
legal, administrative or regulatory power over DS in respect of the Services; or
DS’s Affiliates who are involved in carrying out functions related to the
Services including such Affiliates which are outside of the EEA in countries
which do not have similar protections in place regarding the information and its
use.  DS shall ensure that any such Affiliates have put in place proper security
measures to ensure at least the same level of protection of the personal data as
is required under the DPA.



14.
TERMINATION

 
 

14.1
Either party may terminate this Agreement:



 
14.1.1
if the other party commits a material breach of its obligations under this
Agreement (including a payment default) which that party has failed to remedy
within 14 days of receipt of a written notice to do so from the first party; or

 
 
-11-

--------------------------------------------------------------------------------

 
 
 
14.1.2
if a resolution is passed or an order made for the winding-up, dissolution or
administration of the other party, or if the other party is declared insolvent
or if an administrator, administrative receiver, manager or provisional
liquidator (or similar officer to any of the foregoing in the relevant
jurisdiction) is appointed over the whole of or a substantial part of the other
party or its assets or undertakings.

 
 

14.2
If this Agreement is terminated, the parties shall promptly meet to prepare a
close-out schedule and DS shall cease performing all work not necessary for the
orderly close-out of the Services.



14.3
Upon termination of this Agreement and against payment of all sums owing to DS
by the Company, all materials and data of the Company that is readily
accessible, shall be delivered to the Company in such form as is then in the
possession of DS at the Company’s risk and expense.  DS, however reserves the
right to retain, at its own cost, and subject to the confidentiality provisions
herein, copies of all materials that may be needed to satisfy Regulatory
Requirements or resolve disputes regarding the Services, where applicable.

 
 

 
15.
FORCE MAJEURE



15.1
Neither party will be liable to the other for a delay or failure to carry out
any of its obligations under this Agreement to the extent to which this is
caused by any event beyond the reasonable control of the relevant party
including, without limitation, strikes, labour disputes, natural disasters, war,
riot, vandalism, terrorism, civil commotion, malicious damage, compliance with
any law or governmental order, rule, regulation or direction or any overriding
emergency procedures, failures of utility or telecommunications supply,
accident, breakdown of plant or machinery, fire, flood and storm (“Force
Majeure”).  Notwithstanding the foregoing, nothing in this Agreement shall
excuse a delay or failure to comply with a payment obligation under it.



15.2
The party whose performance has been delayed or prevented by Force Majeure shall
promptly notify the other party on becoming aware of the Force Majeure and both
parties shall take all reasonable steps to overcome and mitigate the effects of
Force Majeure by the operation of contingency plans, back-up or disaster
recovery or other relevant procedures as soon as reasonably practicable.



16.
ASSIGNMENT AND SUBCONTRACTING

 
 

16.1
The parties cannot assign any of their contractual rights and obligations
referred to in this Agreement without the prior written consent of the other
party (such consent not to be unreasonably withheld), save that DS may assign
its rights and obligations to any of its Affiliates, provided that, in its
reasonable opinion, such Affiliate has the necessary expertise and resources to
carry out such obligation.

 
 
-12-

--------------------------------------------------------------------------------

 
 
 
17.
GENERAL



17.1
Notices



 
17.1.1
Any notice required or permitted to be given under this Agreement shall be sent,
in writing, to the address or number set out below or to such other address or
number notified in accordance with clause 17.1.2, and shall be deemed given:



 
(a)
on the date received if delivered personally or by an overnight delivery
service;



 
(b)
two (2) business days after the date of posting if sent by first class post;



 
(c)
five (5) business days after the date of posting if sent by airmail; or



(d)         upon dispatch if sent by fax,


in the case of the Company to:


2945 Columbia St
Torrance
California
USA
90503


Attention: John Micek



in the case of DS to:


Daniel Stewart & Company Plc
Becket House
36 Old Jewry
London EC2R 8DD


Fax: 020 7776 6599


Attention: Head of Corporate Finance


 
17.1.2
Either party may amend its details for service of notices at any time by written
notice to the other party.



17.2
Non-waiver



No failure, delay, relaxation or forbearance on the part of either party in
exercising any right, power or privilege provided by law or under this Agreement
will operate as a waiver of it, nor will any single or partial exercise of it
preclude any further exercise or the exercise of any other right, power or
privilege under this Agreement or otherwise.


 
-13-

--------------------------------------------------------------------------------

 
 
17.3
Entire Agreement and modifications



 
This Agreement (including the Schedules) sets forth and will constitute the
entire agreement between the parties in respect of the subject matter and
supersedes all previous agreements (oral or written), negotiations and
communications in respect of the same subject matter.  It may be amended, varied
or modified only in writing, signed by a duly authorised person of each of the
parties.



17.4
Contracts (Rights of Third Parties) Act 1999



Any third party referred to in clauses 10 and 11 of this Agreement has the right
to enforce such rights under this Agreement in accordance with the provisions of
the Contracts (Rights of Third Parties) Act 1999.  Except as stated in this
clause 17.5, the parties to this Agreement do not intend that any of its terms
will be enforceable by virtue of the Contracts (Rights of Third Parties) Act
1999 by any person not a party to it.
 
 

17.5
Survival of clauses

 
 

 
The rights and obligations of the parties, which by intent or meaning have
validity beyond such termination (including, but not limited to, rights with
respect to confidentiality, ownership, indemnification and liability
limitations) shall survive the termination of this Agreement.



17.6
Severability



 
If any provisions herein are found to be illegal or unenforceable on the grounds
that they are overly broad or in conflict with applicable laws or policy, it is
the intent of the parties that such provisions be replaced, reformed or narrowed
so that their original business purpose can be accomplished to the extent
permitted by law, and that the remaining provisions shall not in any way be
affected or impaired thereby.



17.7
No partnership, etc.



The parties acknowledge and agree that nothing in this Agreement or the
provision of the Services shall be taken to constitute, create or imply a joint
venture, partnership or formal business association of any kind.


17.8
Counterparts



This Agreement may be executed in any number of counterparts, and by the parties
to it on separate counterparts, but shall not be effective until each party has
executed at least one counterpart.  Each counterpart shall constitute an
original of this Agreement, but all the counterparts shall together constitute
one and the same instrument.


18.
GOVERNING LAW AND JURISDICTION

 
 

 
This Agreement will in all respects be governed and construed in accordance with
the laws of England and both parties submit to the exclusive jurisdiction of the
English courts.

 
 
-14-

--------------------------------------------------------------------------------

 
[pa16.jpg]
 
-15-

--------------------------------------------------------------------------------

 
 
SCHEDULE 1


SERVICES SCHEDULE


In DS capacity as receiving agent DS shall provide the following Services:


1
Receive the Forms of Confirmation from the Company and Subscription Monies.



2
Make appropriate Money Laundering Enquiries and process for each Form of
Confirmation received.



3
DS will nominate a bank account into which the Subscription Monies are paid as
they are received in accordance with the terms of the Forms of Confirmation.



4
Subject to the conditions to the Forms of Confirmation being satisfied in full,
and upon receipt of written instructions from the Company, or its duly
authorised advisers, DS will transfer cleared Subscription Monies and interest
as specified from the said separate bank account, to the account set out below:



Bank:
•


Account name: •


Swift Code:  •
Account number: •


          5       DS will instruct the Registrars as necessary.